On Petition for Rehearing.
Dausman, J.
4. —Counsel for the relator insists that this court erred in deciding, by implication, that Roennau was not estopped from asserting his claim to the fund involved. Before rendering our decision we had carefully examined the authorities cited by counsel on this point. Kiefer v. Klinsick (1896), 144 Ind. 46, 42 N. E. 447; Cleveland, etc., R. Co. v. Moore (1908), 170 Ind. 328, 82 N. E. 52, 84 N. E. 540; Moore v. Metropolitan Nat. Bank (1873), 55 N. Y. 41, 14 Am. Rep. 173; Fortunato v. Patten (1895), 147 N. Y. 277, 41 N. E. 572; 2 R. C. L. 631. We have examined them again, and we are confirmed in our opinion that they do not sustain counsel’s contention.
5. When the relator took from the Calumet Construction Company an assignment of the “proceeds” of the improvement contract, he was bound to know that the Calumet Construction Company could have no control of the subject-matter of the contract without the consent of the city of Hammond expressed in writing; that the contract had not been performed; that before there could be any proceeds for anyone the contract must be performed and the work accepted by. the city; and that Roennau could make any defense against the relator that he *357could make against the Calumet Construction Company. We fail to discover anything in the facts which would justify us in holding that Roennau is estoppód from claiming the fund.
Petition for rehearing is denied.
’ McMahan J. not participating.